The State's motion for rehearing was granted at a former term and a judgment reversing the case was set aside and the case affirmed. Appellant files his motion for rehearing and urges that a statement of an objection to a question asked a witness on trial of the case, without further showing as to the truth of such objection, should be taken by us as a true statement of the facts unless there is an issue made by the opposite side as to the truth of such facts. To agree with him in this would require the overruling of an unbroken line of decisions in this State extending for nearly fifty years, beginning apparently with Smith v. State, 4 Tex.Crim. App., 630. We might be inclined to disregard the rule of stare decisis, however, if satisfied that same be wrong and that it worked a hardship, but it appears to us that the burden of establishing facts stated as grounds of objection being on him who makes same, should not be held discharged by simply stating the objection. It does not seem that any serious difficulty in making proof of the facts stated as such ground of objection, confronted appellant, — if indeed such facts were true. When the court sustained the objection, unless there was an agreement that the grounds so stated were true, same could have been ascertained by one or two questions and incorporated in the bill.
Appellant's complaint of the qualification of the bills of exception comes too late when made in this court. He should have refused to agree to or accept the bills as qualified, and should have had the facts appropriately preserved and presented.
Regretting our inability to agree with appellant's contention, and believing the judgment of affirmance correctly entered, the motion for rehearing will be overruled.
Overruled. *Page 146